AMENDMENT, RATIFICATION AND CONFIRMATION OF CONTINUING UNCONDITIONAL GUARANTY

        THIS AMENDMENT, RATIFICATION AND CONFIRMATION OF CONTINUING
UNCONDITIONAL GUARANTY (“Agreement”) is dated this 30th day of November, 2006 by
and between BAF PRINTERS LIMITED (“Guarantor”) and LASALLE BUSINESS CREDIT, LLC,
successor by merger to LaSalle Business Credit, Inc., as Agent (“Agent”) for
LASALLE BANK MIDWEST NATIONAL ASSOCIATION (formerly known as Standard Federal
Bank National Association) (“Lender”).


BACKGROUND

        A.     Pursuant to that certain Loan and Security Agreement dated June
26, 2002 by and among MTS Medication Technologies, Inc. (formerly known as
Medical Technology Systems, Inc.) and MTS Packaging Systems, Inc. (“Borrowers”),
Agent and Lender (as amended by that certain First Amendment to Loan and
Security Agreement dated July 8th, 2003, that certain Second Amendment to Loan
and Security Agreement dated June 18, 2004, that certain Third Amendment to Loan
and Security Agreement dated February 22, 2006, that certain Fourth Amendment to
Loan and Security Agreement dated of even date herewith (the “Fourth Amendment”)
and as the same may be further amended, modified, supplemented or restated from
time to time, the “Loan Agreement”), Lender agreed, inter alia, to make
available to Borrowers various credit facilities.

        B.     In connection with the Loan Agreement, Guarantor executed in
favor of Agent that certain Continuing Unconditional Guaranty dated February 22,
2006 (the “Guaranty”).

        C.     Pursuant to the Fourth Amendment, Lender extend to Borrowers a
term loan in the original principal amount of Six Million Four Hundred Thousand
Dollars ($6,400,000.00) on the terms and conditions set forth therein (the
“Overadvance Term Loan”).

        D.     In connection with the Fourth Amendment, Borrowers have executed
and delivered to Agent a promissory note in the original principal amount of Six
Million Four Hundred Thousand Dollars ($6,400,000.00) dated of even date
herewith (the “Overadvance Term Note”).

        E.     Guarantor and Agent desire to confirm that the Guaranty secures
and extends to the Overadvance Term Loan, and desire to ratify and confirm all
other terms and conditions of the Guaranty.

        F.     Capitalized terms used herein and not otherwise defined shall
have the meanings provided for such terms in the Loan Agreement.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the undersigned, intending to be
legally bound hereby, agree as follows:

        1.     Borrowers’ Liabilities. The definition of “Borrowers’
Liabilities” in the Guaranty is hereby amended to include, without limitation,
the Overadvance Term Loan and all obligations of Borrowers under the Overadvance
Term Note.

--------------------------------------------------------------------------------


        2.     Ratification and Confirmation of Guaranty. The Guaranty and
Guarantor’s obligations thereunder are hereby ratified, confirmed and continued
as the date hereof.

        3.     Amendment. The undersigned, intending to be legally bound hereby,
consent to and agree to be bound by the Fourth Amendment and all terms and
conditions thereof and agrees that such Fourth Amendment shall in no way
adversely affect or impair its obligations under the Guaranty.

        4.     Binding Effect. This Agreement shall be binding upon the
successors, assigns and personal representatives of each of the undersigned and
shall inure to the benefit of the successors and assigns of Agent.

        5.     Severability. The provisions of this Agreement are deemed to be
severable and the invalidity or unenforceability of any provision shall not
affect or impair the remaining provisions which shall continue in full force and
effect.

        6.     Governing Law. This Agreement has been made, executed and
delivered in the Commonwealth of Pennsylvania and will be construed in
accordance with and governed by the laws of such Commonwealth.

        7.     Headings. The headings of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

2

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, and intending to be legally bound hereby, the
undersigned have executed this Agreement as of the day and year first above
written.

    BAF PRINTERS LIMITED           By: ___________________________________    
Name/Title: Michael P. Conroy, Vice President



    LASALLE BUSINESS CREDIT, LLC, successor by merger to LaSalle Business
Credit, Inc., as Agent for LaSalle Bank Midwest National Association, formerly
known as Standard Federal Bank National Association           By:
___________________________________     Name/Title:  



3

--------------------------------------------------------------------------------



STATE OF ________________________ :   SS: STATE OF ________________________  :



        On this, the 30th day of November, 2006, before me, a notary public, the
undersigned member, personally appeared Michael P. Conroy, who acknowledged
himself/herself to be the Vice President of BAF PRINTERS LIMITED, a company
formed under the laws of England and Wales, and that he/she as such officer of
such company, being authorized to do so executed the foregoing instrument for
the purposes therein contained, by signing the name of the company by
himself/herself as such officer.

        IN WITNESS WHEREOF, I hereunto set my hand and official seal.

_________________________
Notary Public                               
My Commission Expires:            